FILED
                           NOT FOR PUBLICATION
                                                                         NOV 24 2021
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                       No.    19-30133

                Plaintiff-Appellant,            D.C. No.
                                                4:18-cr-00090-BMM-2
 v.

KRIS DALE HARDING,                              MEMORANDUM*

                Defendant-Appellee.


UNITED STATES OF AMERICA,                       No.    19-30134

                Plaintiff-Appellant,            D.C. No.
                                                4:18-cr-00090-BMM-3
 v.

SHEVYN EUGENE MARSHALL,

                Defendant-Appellee.


UNITED STATES OF AMERICA,                       No.    19-30135

                Plaintiff-Appellant,            D.C. No.
                                                4:18-cr-00090-BMM-4
 v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
WILLIAM JAMES OUTTEN,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                    Argued and Submitted November 10, 2021
                               Portland, Oregon

Before: GRABER and CHRISTEN, Circuit Judges, and WU,** District Judge.

      Defendant-appellees pleaded guilty to possession of explosives crimes and

were subject to a sentencing enhancement pursuant to United States Sentencing

Guidelines (“U.S.S.G.”) §§ 2K1.3(a)(2) and 4B1.2(b), because they each had a

prior felony conviction for distribution of dangerous drugs in violation of Mont.

Code Ann. § 45-9-101. The district court refused to impose the enhancement after

concluding that § 45-9-101 applied to mere offers to engage in the prohibited

activity and was therefore categorically broader1 than the U.S.S.G. § 4B1.2(b)’s

definition of a “controlled substance offense,” which does not expressly include

such conduct. The Government appealed.


      **
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
1
 “To determine whether a prior state conviction is a controlled substance offense
for purposes of the Sentencing Guidelines, federal courts employ the categorical
approach set forth in Taylor v. United States, 495 U.S. 575, 110 S. Ct. 2143, 109 L.
Ed. 2d 607 (1990).” United States v. Brown, 879 F.3d 1043, 1046 (9th Cir. 2018).

                                         2
      After the district court’s ruling, we issued two decisions which are

germane hereto. United States v. Crum, 934 F.3d 963, 965-67 (9th Cir. 2019) (per

curiam), cert. denied, 140 S. Ct. 2629 (2020), rejected the argument that Oregon’s

delivery-of-methamphetamine statute (i.e., Or. Rev. Stat. § 475.890) sweeps more

broadly than the federal definition of “controlled substance offense” in § 4B1.2(b)

because that statute criminalizes the mere offer to sell methamphetamine.2 United

States v. Sorenson, 818 F. App’x 668, 669 (9th Cir. 2020), cert. denied, 141 S. Ct.

2822 (2021), held that the statutory schemes in Or. Rev. Stat. § 475.890 and Mont.

Code Ann. § 45-9-101 were “analogous” and, hence, § 45-9-101 was categorically

a “controlled substance offense” as defined in § 4B1.2(b).

      Crum is controlling precedent. Sorenson (as an unpublished disposition) is

not binding; but we nevertheless find its reasoning persuasive that Mont. Code


2
 Crum stated that its conclusion was “compelled” in part by United States v.
Shumate, 329 F.3d 1026, 1028-31 (9th Cir. 2003), which held that the crime of
delivery of marijuana under Oregon law (which included solicitation of another
person to deliver marijuana) qualified as a controlled substance offense under §
4B1.2(b) because that Guidelines provision “encompasses solicitation offenses.”
Crum, 934 F.3d at 965-66. Crum also held that it was not free to depart from the
holding in United States v. Vea-Gonzales, 999 F.2d 1326, 1330 (9th Cir. 1993),
overruled on other grounds by Custis v. United States, 511 U.S. 485 (1994), that
the language in Application Note 1 of U.S.S.G. § 4B1.2 (i.e., that “‘controlled
substance offense’ include[s] the offenses of aiding and abetting, conspiring, and
attempting to commit such offenses”) is “perfectly consistent” with the text of §
4B1.2(b); and, thus, “the term ‘controlled substance offense’ as defined in §
4B1.2(b) encompasses both solicitation and attempt offenses.” Crum, 934 F.3d at
966-67.


                                         3
Ann. § 45-9-101 does not materially differ from Or. Rev. Stat. § 475.890, which

was analyzed in Crum. In light of the holdings in Crum and Sorenson, the district

court erred in not applying the enhancement in U.S.S.G. § 2K1.3(a)(2).

      REVERSED and REMANDED for resentencing.




                                        4